CHRIS DANIEL
 9                             HARRIS COUNTY DISTRICT CLERK



                                                                                FILED IN
June 23,2015                                                             14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
MARK KRATOVIL                                                            7/23/2015 8:36:36 AM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
                                                                                  Clerk
1201 FRANKLIN, 13™ FL
HOUSTON, TX 77002

Defendant’s Name: JOSEPH SMITH

Cause No: 1397699

Court:   228™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 6/16/15
Sentence Imposed Date: 6/05/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: MARK KRATOVIL



Sincerely,


S/NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     MARY LISA MILLS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
        H ©~
                                                       u-
                                                       tei 1                 r                       7
§ »'6
                                                                            4
                                                                            r/!
                                                                                  JJ        1
                                                                                                         *3
                                                                                                                    4Pk     «
                                                                                                                                 4 %-A
                                                            UgaAS&.S
                                                                                            ]jfi                            %
                           14)
                     o                 p                                                                              v
                                               r  >
                                                                        417)
                                                                                            4.1 4 I 4                                          I
                     4      >T
                            I-J
                                      '<         h                                                                   -s; -S'         -*2                3
             5"
             cr
             o
                     1Si    s         a
                                       h
                                                 3
                                                 x5            H
                                                               *S
                                                                        4 ~J «T$             .i 13   i%                               c 4pi
                                                                                                                                                   Mu
             r       m
                            £                    4.b                       l4n                         3 J
                                                                                                                            T.            3        I
                                                                        p.?h 3 ?-4 3
                     T                *-4                      v3
             3~      h      o->                                                                                             ~+
                 von    W) Von
                                                 
                                                               i
                                                                                                                                           r
                                                                                                                                 '
                                                 o
             to
             -<      s                           LL            hi      i j1 1 3 4j a 3 .<
                                                                        flli
                                                                    l
                     ft                                        3                                                                                        V>
                     *°!              X
                                                  h
                                                               3   4     Msl)ÿ   11 s*
                                                                     ri            d h
                                       I-
                 V
                     aw
                     9                 2
                                            ;
                                                               ?b
                                                               IE
                                                               LU
                                                                 f   1   M icf
                                                                         % ij1l
                                                                            1J 1yj
                                                                                 ]
                                                                                     s  'i
                                                                                                                                           IP
        .    •
                     UJ                lU                                          p
                                                                                                     1
                                                                                                 1 1S V                  3t c
        IT
            7-
                                      8
                                      \n                       !-
                                                                             4
                                                                            13 4
                                                                                 5
                                                                                       QL        53 oS1 S 3
                                                                                                                    -3
                                                                                                                       V gr-flj
                                                                                                                                     vs        *0
             '
                                                                                                              RBCORDÿ.WSKB
   A.                                                                                                               ;rwi1ffl»rT
                                                                                                              This Instru
     \JLO                                 T}               /\   rl( * (            -f~v Jl
                                                                                         >r\   i   /~3       ~/-lf     /   jgp         y~\   d~i C. $
                                                                                                                                                \


            t   Ul'rJtjiAfÿ    Q   ~P~ /"UTS elf                        I   Vv . -/-Q                             


                                                                      'DS-ÿEA/ OA-A/T



           ~fAl'CS Coiÿfÿ
-4-L,''ÿ vv\ÿrli'on            fsÿoÿ/c/
                                                                                       &MJ£&
                                                                                  T)EA/I£ÿ
                                                                                     c,rÿcA    i-f- / "S     "5-tf)        o Ac'Ccrxji-/.




                                                                                     XlATVÿE.                PEÿT/ftiA/                            fefcr/F/CA-7ÿ            nr


          S   iS   ~*/~a   OLr~ii-Cÿ    iU.H'     g/\    TTu Au 11 t D-O /   (
                                                                                 t,   —f-iÿQÿC

AAJ CamJZt         Cap       erf         hÿQV-L
                                                        c:ÿ_rLaÿÿjÿA~(Z_
A/
      _
       S* /I~F
P,[&3s!S M-'S,
                   jj» £Q   cuj in -H-< -blÿsri'S
                             ,( ~f~o)
                                                          TTÿ/ ( h
                                       ~ÿ1m jtfiUsSf'T PoÿrCÿA
                                                                   jj
                                                                       ~t"
                                                                                                 —
                                                                         ___
CJlrks o£0.7/ ft -Mu. -A llauJi/ÿ
                                                     y
                                                    ~Xmil’ll ’hÿiUrÿa
                                        C,r i Jn < A,<
                                                                     ;


                                                                                 3
                                        |ÿLQ I PVÿ-AICOA           _
                                        4-1 J\A-S1Q/\ , Tv     ~l'looÿX~




                                   _ÿ7
#                                                             Cause No.                                  *J
                                                                                                                                          A
THE STATE        OF   TEXAS                                                    IN THE
                                                                                       122?DISTRICT COURT                   efT*"
                                                                               COUNTY CRIMINAL COURT AT LAW NO.
     5mrrvk JasePU AMTVOMU
                , Defendant                             /                      HARRIS COUNTY, TEXAS


           TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT                                                   OF   APPEAL*
I, judgÿP the trial court, certify this criminal case:
             is not a plea-bargain case, and the defendant has the right of appeal, [or]
    I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
    [~~1     is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right aLappeal. [or]
    Pi       is aJpleafflargain caseÿÿnhÿiefendant has NO right of appeal, [or]
                 defÿdant has w®ved thejpght of appeal.




Judge                                                                     Date Signed
                                                                                      6>
I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se                                .
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written                                     •

communication, of any change in the address at which I am currently living or any change in my current prison
unit. I            d that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
                                                                                                                                              -
chat       my /ddress, I may lose the opportunity to file a pro se petition for discretionary review.



Defendant                                                                 Defendant's Counsel                                           l
Mailing Address:                                                          State Bar of Texas ID number:            ZHolMSi
/Telephone number:                                                        Mailing Address:              it 6i
                                                                                                                    7/>r       “7,77** 2—
Fax number (if any):                                                      Telephone number:              qi1>}X7«r
                                                                          Fax number (if any):           L 7/? ) \~7 LfJ3(9
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                                                        RECORDER'S MEMORANDUM
                                                                        This instrument is of poor quality
                                                                              at the time of imaging
                                           PAUPER’S OATH ON APPEAL.                                     \         W
CAUSE NO.:         1ÿ7(0                                                  OFFENSE:

THE STATE OF TEXAS                                                       92T'           DISTRICT COURT

VS.                                                                       OF                                    1/
OTfiSP jffk.         sr\                                                  HARRIS COUNTY, TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES "ypjffih                                         , defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
                Appoint appellate counsel to represent him.
                Asks the court to order that a freeÿnv
                             ITTL          pyÿr                                                                 77M 2ÿ
      ADDRESS                                                                    CITY                             ZIP
            ) 27V- 4 7ZX
      PHONE                                                                      FAX NUMBER


      EMAIL ADDRESS                    '
     SWORN TO AND SUBSCRIBED BEFORE ME ON
                                                                               \j>AV<
                                                    DEPUTY       DISTRICTÿRKÿIGNATURE)
                                                          DISTRICT CLERK
               APPEAL CARD                               nT

Court                                            Cause No.



                      The State of Texas
                                  Vs
        •5ÿ7 rrti           I.

                                                (,-S'IS
Date Notice
Of Appeal: .

Presentation:                            Vol.     Pg-.

Judgment:                                VoL      pg,
Judge Presiding,
Court Reporter_
Court Reporter,
Court Reporter,

Attorney
on Trial      A 52A